Order entered May 26, 2016




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-15-01126-CR
                                No. 05-15-01127-CR
                                No. 05-15-01128-CR
                                No. 05-15-01129-CR
                                No. 05-15-01130-CR
                                No. 05-15-01131-CR
                                No. 05-15-01132-CR
                                No. 05-15-01133-CR
                                No. 05-15-01134-CR
                                No. 05-15-01135-CR
                                No. 05-15-01136-CR
                                No. 05-15-01138-CR


                      WILLIAM CHAD COLEMAN, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

                   On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
Trial Court Cause Nos. 366-80672-2014;366-80673-2014; 366-81074-2014; 366-81075-2014;
   366-81076-2014; 366-81077-2014; 366-81078-2014; 366-81192-2013; 366-81193-2013;
                   366-81194-2013; 366-81995-2013; 366-80674-2014

                                     ORDER
   The State’s motion for extension of time to file brief dated May 23, 2016 is
GRANTED. The State’s brief is deemed FILED May 23, 2016.




                                           /s/   DAVID L. BRIDGES
                                                 PRESIDING JUSTICE